DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Status of the Application
	Claims 10-16 have been added. Claims 1-16 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,009,619, U.S. Patent No. 10,212,446, and U.S. Patent No. 10,848,778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an image processing device comprising: an encoder comprising circuitry configured to encode the image data with a plurality of layers including a base layer and a non-base layer, each layer comprising a plurality of sublayers, by performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer, and wherein inter-layer prediction includes prediction based on a sublayer of the non-base layer and a sublayer of the base layer.
“Selective Inter-Layer Prediction” by Kai Zhang, Jizheng Xu, and Feng Wu (Hereafter, “Zhang”) discloses selective inter-layer prediction, wherein the decoding quality of the high layer can be improved when the low layer is not to be decoded [See Zhang, Abstract]. The bitstream has frames that consist of different quality layers [See Zhang, Section 3]. The current SVC standard allows frames to have different inter-layer prediction methods [See Zhang, Section 3]. Some pictures may use the reconstruction of low resolution quality 3 for inter-layer prediction, some may use quality 1 and some others may just don’t use inter-layer prediction [See Zhang, Section 3]. In our proposal, the encoder should record such information to Scalability' information SEI, at the granularity of temporal levels instead of frames [See Zhang, Section 3]. For example, if all the pictures in temporal level 2, spatial layer 0 are not used for inter-layer prediction to layer 1, the corresponding flag level_base_used_flag[0][2] in the Scalability information SEI will be set to zero [See Zhang, Section 3]. For another example, if the highest reconstructed quality used for inter-layer prediction in all the pictures in temporal level 1, spatial layer 0 is 2, the corresponding flag level_base_used_flag[0][1] will be set to one, and a corresponding quality mark level-max-base-quality-used[0][1] will be set to 2 [See Zhang, Section 3]. When an extractor gets these new syntax elements, it can determine whether to drop a NAL packet of the low resolution bitstream or not, based on their temporal levels and quality layers [See Zhang, Section 3]. A basic idea is that the low resolution frames not used for inter-layer prediction can be dropped by the extractor [See Zhang, Section 3]. Still in the last example, if the extractor finds level_base_used_flag[0][2] is zero, then it will drop all the NAL packets with independency_id=0, temporal_level=2 [See Zhang, Section 3]. If it finds level_base_used_flag[0][1] is 1, and Ievel_max_base_qualily_used[0][1] is 2, it will drop all the FGS packets with independency_id=0, temporal_level=1, and quality_level>2 [See Zhang, Section 3].
Zhang fails to explicitly disclose performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer.
“HRD Parameters in VPS” by Ye-Kui Wang and Miska M. Hannuksela (Hereafter, “Wang”) discloses a decoder that decodes a bitstream containing the scalable layers which is composed of base and enhancement layers [See Wang, Section 2]. The variable HighestTemporalId that identifies the highest sub-layer is set to vps_max_sub_layers_minus_1 if not specified by external means [See Wang, Section 2, 3, and 8]. The maximum number of sublayers in the bitstream is known through the vps_max_sub_layers_minus_1 [See Wang, Section 2, 3, and 8]. If the highest sub-layer is the maximum number of sub-layers, then the sub-layers higher are none and therefore, are not used for inter-layer prediction [See Wang, Section 2, 3, and 8].
Wang fails to explicitly performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer.
Hong et al. (Hereafter, “Hong”) [US 2012/0183077 A1] discloses techniques for scalable, multiview, and multiple descriptive video coding using an improved Network Adaptation Layer (NAL) unit header [See Hong, Abstract]. A NAL unit header can include a layer-id that can be a reference into a table of layer descriptions, which specify the properties of the layer [See Hong, Abstract]. The improved NAL unit header can further include fields for reference picture management and to identify temporal layers [See Hong, Abstract]. Also shown are numerous temporal enhancement sub-layers, denoted as T1 or T2 (for first and second temporal enhancement sub-layer, respectively) [See Hong, 0064]. For example, the quality enhancement layer (607) has two temporal enhancement sub-layers, T1 (610) and T2 (611) [See Hong, 0064]. Temporal enhancement sub-layers and their inter-layer prediction relationships are depicted in dotted in contrast to the boldface lines used to show base and enhancement layers and their inter-layer prediction relationship [See Hong, 0064]. The temporal_id field refers directly to the temporal_enhancement sub-layer that is based on base, or enhancement layer (indirectly) referred to by layer_id [See Hong, 0064]. The layer_id can also co-serve as an indication of the position of a given layer in a layer hierarchy [See Hong, 0065]. In the example, layer (605) has a layer_id 0, layer (606) has a layer_id 1, and layer (607) has a layer_id 2 [See Hong, 0065]. A MANE or a decoder in need of discarding NAL units of a layer or sub-layer can identify NAL units belonging to layers that can be discarded [See Hong, 0065]. For example, if the MANE or decoder finds itself in need to discard NAL units belonging to layer (606) (identified by layer_id 1), then it is clear that the inter-layer prediction relationship (609) may not be maintained and, accordingly, the MANE or decoder can also discard NAL units with layer_id larger than 1, for example layer_id=2 [See Hong, 0065]. The same is true with respect to removing NAL units belonging to temporal sub-layers [See Hong, 0065]. 
FIG. 7 shows a syntax diagram of a different design of a NAL unit header (701) [See Hong, 0066]. The first octet can be similar to the NAL unit header shown and described in FIG. 5 [See Hong, 0066]. However, the second octet is at least partly populated by a layer_id (702), but omitting the temporal_id [See Hong, 0066]. Zero or more bits of the second octet can be left as reserved; shown is one such bit (703) [See Hong, 0066]. In such a design, temporal layers are not considered sub-layers but qualify as layers, as shown in FIG. 8 [See Hong, 0066]. The layer structure is similar to that of FIG. 6 [See Hong, 0066]. However, the layer description table (801) is populated by all spatial, quality, and temporal enhancement layers [See Hong, 0066]. Accordingly, there are now 7 entries in the table [See Hong, 0066]. A NAL unit header (802) contains a layer_id (803), referring (804) to one entry (805) in the layer description table (801) [See Hong, 0066]. This entry identifies, possibly among other fields, the dependency_id, quality_id, and temporal_id, and can be used to identify (806) the layer in all spatial, quality and temporal dimensions [See Hong, 0066]. As already described, the layer description table can also include entries for other dimensions, such as, for example, view_id, and/or depth_map_flag [See Hong, 0066].
Inter-layer prediction occurs between the base layer 608, enhancement layer 606, and enhancement layer 607 and inter-layer prediction occurs between the sub-layers of each of the layers 608, 607, and 606 [See Hong, 0064 and Fig. 7]. Inter-layer prediction is performed in the enhancement layer 607, which consists of a first temporal enhancement sub-layer T1 and a second temporal enhancement sub-layer T2 [See Hong, 0064 and Fig. 7]. The sub-layers of the enhancement layer 607 consist of a first temporal enhancement sub-layer T1 and a second temporal enhancement sub-layer T2 [See Hong, 0064 and Fig. 7]. The inter-layer prediction that occurs for the enhancement layer 607 occurs from the enhancement layer 607 to the second temporal enhancement sub-layer T2, there are no sub-layers higher and therefore, are not used for inter-layer prediction [See Hong, 0064 and Fig. 7].
Hong fails to explicitly performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer.
Nishi et al. (Hereafter, “Nishi”) [US 2012/0183059 A1] discloses an image coding method which allows reduction of processing loads, when pictures included in a video signal are classified into layers so as to belong to their respective layers, a picture that belongs to the second layer that is located in a range restricted according to the first layer to which a current picture to be coded that is one of the pictures belongs, is referred to as a reference picture for the current picture, and the current picture is coded based on the reference picture [See Nishi, Abstract]. An image coding apparatus 1000 according to the present embodiment is characterized in that a restriction according to a layer structure of a picture is imposed on reference of the picture in inter prediction coding [See Nishi, 0074]. In addition, the inter prediction unit 1111 generates layer information as described above [See Nishi, 0099]. More specifically, the inter prediction unit 1111 outputs, for each picture, layer information (identification information) for identifying to which layer the picture belongs [See Nishi, 0099].
For example, information is added which indicates up to which layer of pictures can be referred to by a picture that belongs to a layer in the lowest level [See Nishi, 0104]. As illustrated in FIG. 2, for example, the inter prediction unit 1111 outputs information indicating that reference can be made up to the picture that belongs to the layer 2, and the entropy coding unit 1104 adds the information to the coded stream [See Nishi, 0104]. Next, the image coding apparatus 1000 classifies, into layers, the pictures included in the obtained video signal (Step S101) [See Nishi, 0132]. Then, the image coding apparatus 1000 codes the pictures according to the restriction based on the layer structure of the pictures (Step S102) [See Nishi, 0132]. Here, the inter prediction unit 2108 imposes a restriction on selecting of a reference image in the same manner as the inter prediction unit 1111 of the image coding apparatus 1000 [See Nishi, 0140]. That is, the inter prediction unit 2108 refers, as a reference picture for the current picture to be decoded, to a picture that belongs to the second layer that is present within a range that is restricted according to the first layer to which the current picture belongs [See Nishi, 0140]. More specifically, the inter prediction unit 2108 prohibits referring to a picture that belongs to a layer above, or in a higher level than, the first layer, and refers, as a reference picture, to a picture that belongs to the second layer that is located in a range restricted to the first layer or a layer below the first layer [See Nishi, 0140].
For example, the inter prediction unit 2108 generates a reference list that indicates one or more pictures each of which belongs to a layer that is present in the same or lower level than the first layer, other than all of the pictures that belong to their respective layers present higher than the first layer, among the pictures included in the coded stream [See Nishi, 0147]. Then, the inter prediction unit 2108, when referring to the reference picture in Step S30, selects a reference picture from the one or more pictures indicated in the reference list [See Nishi, 0147]. On the other hand, when the image decoding apparatus 2000 determines that the current picture is a picture to be decoded through inter prediction (Yes in Step S205), the image decoding apparatus 2000 obtains layer information of the current picture (Step S207) [See Nishi, 0165]. Then the inter prediction unit 2108 of the image decoding apparatus 2000 identifies the picture that belongs to a layer in a higher level than a layer indicated in the layer information (Step S208) [See Nishi, 0165]. Next, the inter prediction unit 2108 constructs a reference list (L0, L1) of the current picture using a picture other than the identified picture out of the pictures stored in the memory 2106 (Step S209) [See Nishi, 0165]. In addition, the memory control unit 2200 of the image decoding apparatus 2000 marks an attribute that indicates "unused for reference" on the picture identified in Step S208 (Step S210) [See Nishi, 0166]. Then the inter prediction unit 2108 decodes the current picture through inter prediction using the reference picture indicated in the reference list constructed in Step S209 (Step S211) [See Nishi, 0166]. In Step S210, the memory control unit 2200 marks the attribute of "unused for reference" on all of the reference pictures that belong to a layer in a higher level than a layer indicated by the layer information, out of the pictures (reference pictures) held in the memory 2106 [See Nishi, 0167]. This allows the image decoding apparatus 2000 to know in advance that the constraint condition that a picture that belongs to a layer in a higher level than a layer of the current picture is not allowed to be referred to is attached to the coded stream [See Nishi, 0167]. 
Nishi fails to explicitly disclose performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer
“Constrained Inter-Layer Prediction for Single-Loop Decoding in Spatial Scalability” by Heiko Schwarz, Tobias Hinz, Detlev Marpe, and Thomas Wiegand (Hereafter, “Schwarz”) discloses inter-layer prediction concepts include prediction mechanisms for texture data between the layers and prediction mechanisms for motion parameters between the layers [See Schwarz, Section II], wherein multiple NAL units contain motion information and texture data [See Schwarz, Section II]. The encoder (opposite of decoding) receives motion data and texture data for layer coding [See Schwarz, Fig. 1].
Schwarz fails to explicitly disclose performing inter-layer prediction, which is prediction between the plurality of layers, based on inter-layer prediction control information specifying a highest sublayer used for the inter-layer prediction, from a lowest sublayer to the highest sublayer specified by the inter-layer prediction control information, wherein the inter-layer prediction is performed only on sublayers of the non-base layer that are lower than or equal to the specified highest sublayer.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482